The Honorable Carol Edward Beggs State Representative, 71st District P.O. Box 1222 Salina, Kansas  67402-1222
Dear Representative Beggs:
You request our opinion whether the Kansas administrative procedure act (KAPA) applies to county or city planning and zoning commissions.
The KAPA only applies to those state agencies whose statutes expressly provide that KAPA will apply.  K.S.A. 77-507, 77-503. The definition of state agency excludes political subdivisions of the state.  K.S.A. 77-502(a).  Political subdivision is defined as a political or taxing subdivision of the state including commissions that are supported by public funds.  K.S.A. 77-502(g). City and county planning and zoning commissions are political subdivisions for purposes of KAPA, and, therefore, it is our opinion that the Kansas administrative procedures act does not apply to such commissions.
Very truly yours,
                             CARLA J. STOVALL Attorney General of Kansas
                             Mary Feighny Assistant Attorney General
CJS:JLM:MF:jm